On appeal we review order granting divorce and denying defendant wife suit money and alimony.
Questions presented by appellant are:
Question No. 1: Did the plaintiff in his suit for divorce sustain the allegations of the bill of complaint where the evidence affirmatively shows that the plaintiff struck the defendant several times, was extremely cruel to her, told her it was necessary for her to leave him and return to Miami; and where it affirmatively appears that the defendant left the plaintiff against her will?
Question No. 2: Was the defendant's prayer for separate maintenance and support res judicata?
No useful purpose may be served by promulgating an opinion in this case.
The record has been examined in the light of the briefs and oral argument at the bar of the Court and we find no reversible error is made to appear
  The decree is affirmed. *Page 740
So ordered.
TERRELL, C. J., and BUFORD and THOMAS, J. J., concur.
CHAPMAN, J., concurs in opinion and judgment.
Justices WHITFIELD and BROWN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.